                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 SPENCER JEROD BELL,

               Plaintiff,                                CIVIL ACTION NO.: 6:17-cv-12

        v.

 MATT LAMB; SHERIFF TYSON
 STEPHENS; DEWAYNE MCKINNEY;
 MATT RINER; FELICIA BROWN; and
 FAYE CLAYTON,

               Defendants.


                                          ORDER

       After an independent and de novo review of the entire record, the undersigned concurs with

the Magistrate Judge’s Report and Recommendation, (doc. 70). Plaintiff did not file Objections

to the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as

the opinion of the Court. The Court GRANTS Defendants’ Motion for Summary Judgment,

DISMISSES Plaintiff’s Complaint, DIRECTS the Clerk of Court to CLOSE this case and enter

the appropriate judgment of dismissal, and DENIES Plaintiff in forma pauperis status on appeal.

       SO ORDERED, this 8th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
